Citation Nr: 0712919	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  02-19 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 

THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependent's educational assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from November 1955 to March 
1977.  He died in May 2001.  The appellant is the veteran's 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.


FINDINGS OF FACT

1.  The immediate cause of the veteran's death was 
nasopharyngeal carcinoma; malnourishment was listed in the 
death certificate as a significant condition contributing to 
death but not to the underlying cause.

2.  The veteran's fatal nasopharyngeal cancer and 
malnourishment began many years post-service and there is no 
competent evidence or opinion that links either disorder to 
service, to include exposure to herbicides or asbestos. 

3.  The veteran's sole service-connected disorder during his 
lifetime was a low back disability; there is no competent 
evidence or opinion that supports a finding that the 
veteran's fatal nasopharyngeal carcinoma and malnourishment 
were caused or aggravated by a low back disability.

4.  The preponderance of the evidence is against a nexus 
between the causes of the veteran's death and service or a 
service-connected disability.




CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5100, 5102, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.312 (2006).

2.  The requirements for eligibility for dependents' 
educational benefits under Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3500, 3501, 
5102, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.807, 21.3021 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).   See also Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements). 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated in this decision.  There is no issue 
as to providing an appropriate application form or 
completeness of the application. Written notice provided in 
November 2001 and July 2006 informed the appellant to submit 
all relevant evidence in her possession and of the evidence 
needed to substantiate her claims, the avenues by which she 
might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  

While the notice was not provided prior to the appealed from 
July 2001 rating decision as required by the United States 
Court of Appeals for Veterans Claims (Court) in Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), the Board 
determines that the RO cured this defect by providing this 
complete VCAA notice together with readjudication of the 
claim, as demonstrated by the November 2006 supplemental 
statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. 
App. 370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC to cure timing of 
notification defect).  The appellant thus was not prejudiced 
by any defect in timing, as "the purpose behind the notice 
has been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, 19 Vet. App. at 
128.  

While the notice provided the appellant did not include 
notice of the type of evidence necessary to establish a 
disability rating and effective date for the claims on 
appeal, that failure is harmless because the preponderance of 
the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death and, as a 
result, the remaining claim for Chapter 35 benefits must be 
denied as a matter of law.  Under such circumstances, any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.   Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

In view of the above, the Board finds that the RO complied 
with VA's duty to notify the claimant.  38 U.S.C.A. 
§ 5103(a); see also Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  The claims file 
includes the veteran's service medical records.  Moreover, 
the appellant reported that the veteran received all of his 
treatment from the United States Air Force (USAF) Hospital at 
Beale Air Force Base and was treated just prior to his death 
at Fremont-Rideout Hewalth Group, and copies of these records 
have been associated with the claims file.  The record also 
includes an October 1997 letter from Dr. JG (initials used to 
protect the veteran's identity).  

As to the duty to provide a medical opinion, the RO obtained 
two such opinions addressing the contended relationship 
between the veteran's military service and the diseases that 
caused his death in January 2004 and October 2006.  The 
evidence is sufficient to resolve this appeal.  There is no 
further duty to obtain a competent opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the claimant, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

The Cause of the Veteran's Death Claim

The May 2001 Certificate of Death shows that the veteran died 
at home and the immediate cause of his death was recorded as 
nasopharyngeal carcinoma.  The only other significant 
condition that contributed to his death was malnutrition.  

The appellant contends that the veteran's death was linked to 
his military service.  She asserts, in essence, that his in-
service jobs as a fire fighter and welder exposed him to 
numerous toxic chemicals, including asbestos, which in turn 
caused the diseases that led to his death.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

A review of the record on appeal also shows that the veteran, 
starting in 1997, was diagnosed with chronic obstructive 
pulmonary disease and emphysema, and shortly before his death 
in 2001 was diagnosed with hypokalemia.  There is no 
competent evidence that shows that chronic lung disease or 
hypokalemia materially contributed to his death. 

As to whether an already service connected disability caused 
or contributed to the veteran's death, during his lifetime he 
was only service connected for a low back disorder.  The 
widow has not alleged and the record does not show that his 
service connected low back disorder in any way contributed to 
the veteran's death.  Therefore, further discussion of this 
theory of entitlement is not warranted.

Turning next to the veteran's fatal nasopharyngeal cancer and 
malnutrition, the Board finds no medical evidence of either 
disorder during service or for many years thereafter.  
38 C.F.R. §§ 3.307, 3.309 (a) (2006) provides a presumption 
of service incurrence for certain specifically enumerated 
disease processes, to include a malignant tumor if manifest 
to a degree of 10 percent within one year after separation 
from active duty.  In this case, the veteran's cancer was not 
diagnosed until well beyond the first post-service year.  As 
explained in more detail below, there is no competent 
evidence or opinion that links the veteran's cancer or 
malnutrition to service.  The only competent opinions that 
address the contended causal relationships weigh against the 
claim.

The appellant contends, in essence, that her husband's 
exposure to herbicides in Vietnam and asbestos while on 
active duty materially contributed to his death.  
The veteran is presumed to have been exposed to herbicides 
because he served in the Republic of Vietnam from April 1964 
to April 1965.  38 U.S.C.A. § 1116(a)(3) (West 2002); 
38 C.F.R. § 3.307(a)(6)(iii) (2006).  As the veteran's 
service personnel records show that his occupational 
specialties included both firefighter from approximately 1957 
to 1965 and metal processing technician from approximately 
1965 to his retirement, the Board does not dispute that he 
was exposed to asbestos during service. 

With respect to exposure to herbicides, the list of 
presumptive diseases includes, among other diseases, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea), and soft-tissue 
sarcoma.  38 C.F.R. § 3.309(e).  The list of presumptive 
diseases does not include cancer of the nasal passages or 
pharynx (i.e., nasopharyngeal cancer). 

Post-service, the record first shows the veteran being 
diagnosed with malnutrition, and nasopharyngeal carcinoma 
shortly before his death in 2001 (see May 2001 terminal 
hospitalization records from Fremont-Rideout Hewalth Group).  

While the veteran is presumed to have been exposed to 
herbicides and asbestos,   there is no competent medical 
evidence or opinion that suggests a causal link between the 
veteran's fatal nasopharyngeal cancer or malnutrition and any 
remote incident of service, to include such exposure.   

As to the claim that the veteran's problems were caused by 
in-service exposure to asbestos as a firefighter, a VA 
physician opined in January 2004 that the information 
available in the claims file was "insufficient to draw any 
reasonable conclusion regarding causation."  

Likewise, in the October 2006 opinion, the VA physician 
opined as follows:

[t]here is no evidence that I can find 
from the C file that the patient has 
asbestos related lung disease or 
asbestosis . . . 

The available medical literature was 
reviewed and . . . cancer of the 
tonsillar pillar or nasopharyngeal cancer 
is not as well described related to 
asbestos and I am not able to find any 
medical articles which describes . . . 
[such a relationship] . . .

The available information does not 
indicate that [the veteran's] work as a 
firefighter has caused specific tumor of 
the tonsil as far as can be determined 
from review of this file . . . 

These opinions are not contradicted by any other medical 
opinion of record.  Evans, supra.  

As the record shows that a service connected disease did not 
cause or contribute materially to cause the veteran's death, 
entitlement to service connection for the cause of the 
veteran's death must be denied.  38 C.F.R. § 3.312.

In reaching the above conclusions, the Board has not 
overlooked the widow's and her representative's written 
statements to the RO.  While lay witnesses can testify as to 
the visible symptoms or manifestations of a disease or 
disability, Caldwell v. Derwinski, 1 Vet. App. 466 (1991), 
lay statements as to the origins of the veteran's 
disabilities are not probative because lay persons are not 
competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).  Simply put, a lay person does not 
have the expertise or competence to give an opinion on the 
diagnosis or etiology of disease.  Therefore, the Board finds 
that these statements are of no probative value.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b); 
see also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Dependents Educational Assistance Claim

Chapter 35 of Title 38, United States Code extends VA 
educational benefits to certain survivors of veterans who 
died of service-connected disabilities, as well as to those 
certain survivors of those veterans who died having had a 
service-connected total disability that was permanent in 
nature on the date of death.  See 38 U.S.C.A. §§ 3500, 
3501(a)(1); 38 C.F.R. §§ 3.807, 21.3021.

As service connection for the cause of the veteran's death is 
not warranted and because the veteran at the time of his 
death was not service-connected for a total disability that 
was permanent in nature, the criteria for basic eligibility 
for dependents educational program under Chapter 35, Title 
38, United States Code, have not been met.  See 38 U.S.C.A. § 
3501(a); 38 C.F.R. §§ 21.3020, 21.3021.  

Therefore, entitlement to dependents' educational assistance 
is denied as a matter of law.  See also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and 
not the evidence is dispositive, a claim for entitlement to 
VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement). 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependents' educational assistance under 38 
U.S.C. Chapter 35 is denied.



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


